DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Claims includes conditional statements with use of ‘if’ without stating the action to be taken if the condition is not satisfied .  Appropriate correction is required.
For continuation of prosecution, examiner will assume that only two scenarios may exist for ACARS compatible message and it is either an acknowledgement (ACK), or an ACARS block.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Aloke Roy (US 2003/0030581 A1), hereinafter “Roy”, and further in view of Cheriyath et al. (US 2010/0074253 A1), hereinafter “Cheriyath”.
Regarding claim 1, Roy teaches ‘an Aircraft Communication and Addressing Reporting System (ACARS) compatible transmitter’ (Roy Fig.5 disclosing transmission over ACARS network, implying presence of a transmitter), comprising: ‘a compressor module’ (Roy: Block 5-2 discloses compression of data implying presence of a compressor module) 
‘communicatively coupled with one or more end systems of an ACARS source’ (See Roy: Figs. 1-3), the compressor module configured to: ‘receive at least one outbound ACARS compatible message from the one or more end systems’ (Roy: Fig. 1 and Fig.2 illustrates end-to-end communication in ACARS system), ‘the outbound ACARS compatible message configured for transmission to one or more ACARS destinations according to at least one datalink protocol and including one or more of a header/trailer (H/T) component and a text payload comprising a plurality of component characters’ (Roy: Figs 6 and 7 disclose structure of the blocks containing header and user data); and 
‘if the outbound ACARS compatible message is the ACARS block including the H/T component and the text payload: generate at least one compressed H/T component via 1) removal of one or more fixed markers of the H/T component and 2) binary encoding of one or more variable fields of the H/T component’ (Removal of markers is discussed above); and ‘assemble at least one compressed message block based on the compressed H/T component and the text payload’ (Roy: [0016]“If user data is character-based, encode user data into a bit stream which packs each 8-bit character data into a 6-bit representation, which is formed of the 6-bit representations concatenated into a single bit stream”); and 
‘at least one ACARS compatible transceiver configured to transmit at least one of the compressed message block and the compressed ACK’ (Roy: [0017], “The resulting character-stream is sent to the peer entity via the ACARS network, as shown in FIG. 4”) ‘to the one or more ACARS destinations according to the datalink protocol’ (Roy: “The protocol header (6-1,7-1) contains the aircraft address and message label that are used by the CPS to route ACARS messages to the appropriate destination”).
Roy however fails to teach acknowledgement messages and thus do not teach, ‘determine if the outbound ACARS compatible message is an acknowledgement (ACK) or an ACARS block’.
Cheriyath in the same field of endeavor teaches regarding acknowledgement messages and teach, ‘if the outbound ACARS compatible message is the ACK, generate at least one compressed ACK based on one or more of 
1) removal of one or more fixed markers of the ACK, 
2) binary encoding of one or more variable fields of the ACK, and 
3) the text payload’ (implied by disclosure in Cheriyath: [0045], lines 4-7, “The Iridium satellite transceiver 60 segments the single acknowledgement 583 into a plurality of blocks 582 (1-N). Each block 582-i is sequentially sent from the Iridium satellite transceiver 60 to the ACARS 70.; duplicate addresses in the multiple segments are unnecessary and may be removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Roy with that of Cheriyath so that procedures for  acknowledgement messages are also included as part of the message handling.








Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Roy and Cheriyath as applied to claim 1 above, and further in view of BOLLING, Randy E. (EP-3018835-A1), hereinafter “Bolling” and further in view of Jeremy L. Branscome (US 2016/0191075 A1), hereinafter “Branscome.
Claims 2 and 14:
Regarding claim 2, combination of Roy and Cheriyath teaches the ACARS compatible transmitter of claim 1 (discussed above), ‘wherein the one or more fixed markers include an address field corresponding to the ACARS source’ (discussed above in claim 1) and ‘mapping the address field to a radio address associated with the ACARS compatible transceiver’ (Roy: [0112], “The protocol data unit (PDU) transferred over the ACARS network consists of two main components: a protocol header (6-1,7-1); and the payload that carries the user data(6-2,7-2). The protocol header (6-1,7-1) contains the aircraft address and message label that are used by the CPS to route ACARS messages to the appropriate destination”); and 
Combination of Roy and Cheriyath however do not specifically teach about compression of the header field, and thus do not expressly teach, ‘generating the compressed H/T component’ and  ‘performing a radix base S compression of the address field, where S is an integer’.
Though not expressly taught by the combination of Cheriyath and Roy, a person of ordinary skill in the art would be motivated to utilize compression for the header portion, the same way, as the data portion, motivated by the disclosure in Roy, “This invention proposes to modify ACARS data flow process to add compression/decompression capability” (Roy: [0015]).
Bolling however do not expressly disclose choosing the Radix, though it is a common practice for choice of Radix is based on the analysis of the data file, as disclosed above. 
Branscome in the same field of endeavor teaches about choice of radix based on minimally expected dimensions of the output codes, “Ultimately a code length distribution or R-ary tree, depending on implementation, may be produced, defining minimally the expected dimensions of the output codes, formed from an alphabet of radix R” (Branscome: [0042]).
A person of ordinary skill in the art before the effective filing date of the claimed invention, would be motivated to combine teaching of Branscome with that of combination of Roy, Cheriyath and Bolling motivated by maximizing compression of the data to be transmitted. Choice of radix S for the header is based on different characters present in the header and may be different from the text portion of the message.

Regarding claim 14, the claim elements are discussed above in claim 2. Claim is rejected based on rejection of claim 2.

Regarding claim 3, combination of Roy and Cheriyath teaches the ACARS compatible transmitter of claim 1 (discussed above). 
Combination of Roy and Cheriyath however does not teach, ‘wherein the compressor module is configured to: generate at least one compressed text payload via: 1) selecting a radix base R by analyzing the component characters of the text payload, where R is an integer; and 2) mapping the plurality of component characters to an alphabet of R compressed characters’.
Bolling in the same field of endeavor teaches about analyzing component character of the text payload for selection of compression algorithm, “The ACARS system is configured to determine a type of data represented in the data file; analyze the data in the data file; encode one or more messages to represent the data file; and tag the one or more messages to indicate the encoding” (Bolling [0006]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention, would be motivated to combine teaching of Bolling with that of combination of Roy and Cheriyath, motivated by maximizing the compression based on constituent data and number of characters present in the message (see, Bolling: [0017], lines 35-41, and [0020], lines 24-35).
Bolling however do not expressly disclose choosing the Radix, though it is a common practice for choice of Radix is based on the analysis of the data file, as disclosed above. 
Branscome in the same field of endeavor teaches about choice of radix, as discussed above in claim 2, based on minimally expected dimensions of the output codes, “Ultimately a code length distribution or R-ary tree, depending on implementation, may be produced, defining minimally the expected dimensions of the output codes, formed from an alphabet of radix R” (Branscome: [0042]).
A person of ordinary skill in the art before the effective filing date of the claimed invention, would be motivated to combine teaching of Branscome with that of combination of Roy, Cheriyath and Bolling motivated by maximizing compression of the data to be transmitted.
The claimed element, ‘if the outbound ACARS compatible message is the ACK, incorporate the compressed text payload into the compressed ACK; and if the outbound ACARS compatible message is the ACARS block, assemble the at least one compressed message block based on the compressed H/T component, the compressed text payload, and a link layer header corresponding to the selected radix base R’, is implied based on the combined teachings of Roy, Cheriyath, Bolling and Branscome, as discussed above.

Claims 4 and 9:
Regarding claim 4 and 9, combination of Roy, Cheriyath, Bolling and Branscome teaches the ACARS compatible transmitter of claim 3 (discussed above). 
Though not expressly taught, ‘wherein the radix base R is 128’ is implied by the disclosure by Roy, “The existing A CARS communication protocol is character-oriented. As such, it requires the bit-oriented data to be converted to ASCII characters before it can be transmitted over ACARS network” (Roy: [0095], lines 5-8), because ASCII is 7-bit character set that contains 128 characters. Therefore choice of Radix should be 128 to transmit ASCII characters.

	Claims 5 and 10:
Regarding claim 5 and 10, combination of Roy, Cheriyath, Bolling and Branscome teaches the ACARS compatible transmitter of claim 3 (discussed above). 
Combination of Roy, Cheriyath, Bolling and Branscome however does not teach, ‘wherein the radix base R is 40’.
Though not expressly taught, the disclosure by Bolling regarding choice of code based on contents of the data and choice of Radix to support compression of existing characters, 40 may be a choice whenever number of different characters in message is less than or equal to 40. 

Claims 6 and 11:
Regarding claim 6 and 11, combination of Roy, Cheriyath, Bolling and Branscome teaches the ACARS compatible transmitter of claim 3 (discussed above).
The same reason as discussed above in claim 5 should be applicable for the claim element, ‘wherein the radix base R is 45’.

Claims 7 and 12:
Regarding claim 7 and 12, combination of Roy, Cheriyath, Bolling and Branscome teaches the ACARS compatible transmitter of claim 3 (discussed above).
The same reason as discussed above in claim 5 should be applicable for the claim element, ‘wherein the radix base R is 96’.
	Regarding claim 8, the claim elements are discussed above in claims 1-3. Claim is rejected based on rejection of claims 1-3.

Regarding claim 13, the claim elements are discussed above in claims 1 and 8. . The ACARS compatible transmitter of claim 8, wherein, if the ACARS compatible message is an ACK: the compressor module is configured to generate at least one compressed ACK via one or more of: 1) removal of one or more fixed markers of the ACK; 2) binary encoding of one or more variable fields of the ACK; and 3) generating at least one compressed text payload via a) selecting a radix base R by analyzing the component characters of the text payload, where R is an integer; and b) mapping the plurality of component characters to an alphabet of R compressed characters; and the transceiver is configured to transmit the compressed ACK to the one or more ACARS destinations according to the datalink protocol.

Claim 15 is for method implemented by device of claim 8. It is a change in category with respect to claim 8. Claim is rejected based on rejection of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CA-2578856-A1 teaches  system and method for transmitting ACARS messages over a tcp/ip data communication link.                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462